COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-307-CV



IN RE VESTA INSURANCE GROUP, 	RELATORS

INC., VESTA FIRE INSURANCE

CORPORATION, JIMMY K. WALKER,

WILLIAM PERRY CRONIN, JAMES E. TAIT,

NATIONAL BENEFIT ADVISORY ASSOCIATION,

AMERICAN ADMINISTRATIVE SERVICES,

INC., INSURANCE CONSULTANTS OF AMERICA,

INC., ROBERT H. MERRILL, AND AMERICAN

BUSINESS MANAGEMENT, INC.



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered the “Motion To File Letter Brief” of real party in interest James H. Cashion, Jr., d/b/a American Health Underwriters, and “Relator’s Motion For Leave To File Letter Brief In Response.”  The motions are GRANTED.

Having considered relators’ petitions for writ of mandamus, real party in interest’s response, and all subsequent briefs, the court is of the opinion that relief should be denied.  Accordingly, relators' petitions for writ of mandamus are denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL B:	DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.



DELIVERED: February 2, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4
.